 

 

   
     

| . US wo. S_Pistic: <Coure aes
| ~ Wisconsin-Eastern

ATTACHMENT 1

 

FILED
Stephen C.D Dries, 38, Cler

erk _

COMPLAINT FORM

(for non-prisoner filers without lawyers)

IN THE UNITED STATES DISTRICT COURT _
FOR THIGRASt ina) DISTRICT OF LYUSCoreiy)

 

(Full name of plaintiff(s))
Anita Bentley

 

 

20-€-0503

vs Case Number:

(Full name of defendant(s)) CR IAH| QO 259
Home Care Assistance (to be supplied by clerk of court)

 

 

 

 

 

 

 

A. PARTIES
1. Plaintiff is a citizen of _' Wiscansin and resides at
(State)
4103 Lia Perret (lroauler YS2307
(Address)

(If more than one plaintiff is filing, use another piece of paper).

Attachment One (Complaint) -1

Case 2:20-cv-00503-PP_ Filed 03/27/20 Page 1of5 Document 1

 
 

 

2.

Defendant \4om C CAR v RSS ' Soc

(Name)

is (if a person or private corporation) a citizen of La STON

(State, if known)

and (if a person) resides at | Qe. Sh IS pr nae ir hive

(Address, if known)

and (if the defendant harmed you while doing the defendant's job)

worked for Lome, Cate. Acsmbance »

(Employer's name and address, if known)

(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

Pe wn

5.

Who violated your rights;
What each defendant did;
When they did it;

Where it happened; and

Why they did it, if you know.

Home Care AcSistance.
Whe Compaen

 

(peel. | q- POLIT,

ba the, Lone s2 Olace,

 

NOL Sue of Cerasoa lL LAS Aowin
qo s.0 SUS chang

 

Attachment One (Complaint) - 2

Case 2:20-cv-00503-PP_ Filed 03/27/20 Page 2o0f5 Document 1

 
 

 

On approximately March 21, 2019 | went into the office and there was a brief open conversation
surrounding my birthday with the owner of the company and several employees. They were surprised
when | said that | will be 60 yrs. od next month. Approximately, 2 weeks later | was terminated from the
company. ,

On or around Jan. 2019 Patty Cohen was showing their new building a question was raised by her
concerning a client name Paul Meyer, | was assigned to and she posed the question has he ever used
the word Negro or Nigger with me? | said yes and she said how do you feel about it, | said | don’t like it
but | have to eat. She followed up with her hand endearing over her heart, by stating we protect our
employees. We do not want anyone to feel uncomfortable for where we send them to work.

Statement of Compliant
| Anita Bentley worked for Home Care Assistance 409 E. Silver Spring Drive, Whitefish Bay, WI 53217

On April 4, 2019 | was fired from Home Care Assistance it was stated that | broke Policy and Procedure.
After | was told by office to accommodate the clients’ needs.

Case 2:20-cv-00503-PP_ Filed 03/27/20 Page 30f5 Document 1

 
 

 

C. JURISDICTION
Af Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
[| I am suing under state law. The state citizenship of the plaintif(s is (are)
different from the state citizenship of every defendant, and the amount of

money at stake in this case (not counting interest and costs) is

$
D. RELIEF WANTED

Describe what you want the court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or

a ee

stop doing something.

Toad lous ta Lo Compemcsacts()
“acon Qe? Op pp oonO anna
Boar 2 one ag, Punectin 2.

 

 

 

 

 

 

 

Attachment One (Complaint) — 4

Case 2:20-cv-00503-PP_ Filed 03/27/20 Page 4of5 Document 1

 

 
 

 

 

 

E. JURY DEMAND
[| Jury Demand - I want a jury to hear my case
OR
(CY Court Trial — I want a judge to hear my case
Dated this day of 20
Respectfully Submitted,
{\n de AL ctl Un
Signature of Plaintiff (J

414-429 717

Plaintiff's Telephone Number

nape well 2S eon | conn

Plaintiff’s Email Address

A103 I ava creck

 

 

 

(Viilwnu vee, A SB 204

(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

CU

4

I DO request that I be allowed to file this complaint without paying the filing

’ fee. [have completed a request to proceed in the district court without

prepaying the fee and attached it to the complaint.

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Attachment One (Complaint) —5

Case 2:20-cv-00503-PP_ Filed 03/27/20 Page 5of5 Document 1

 
